The salient points brought out by the perusal of the complaint are that only the plaintiff and two heirs at law out of twenty or more reside in the state of New York; that there is before the court on this demurrer but one heir at law; that the court has jurisdiction neither of the entire subject-matter nor all of the parties; that the plaintiff asks no relief except a perpetual injunction; that no rights are sought to be adjudicated in this suit. In answering the questions *Page 181 
certified as to jurisdiction, and as to whether the complaint states a cause of action, I do not pass on the sufficiency of the complaint, assuming plaintiff was in a court having power to deal with all the questions involved, as it is only necessary at this time to determine whether, under the admissions of the demurrer, there are facts established showing a cause of action of which the court below might have entertained jurisdiction.
In view of the location of the subject-matter, the residence of the parties and the pending litigation in Montana, I am of opinion that the court below properly declined jurisdiction. It is true the complaint avers property in Montana, New York and elsewhere, but against this vague and indefinite allegation which would be true as to this state if there was a bank balance of fifty dollars here, we have the fact that the Montana Probate Court has assumed jurisdiction and made a decree of distribution.
Jurisdiction is not claimed in the briefs by reason of subject-matter located here, but is rested upon the power of the court to enforce its judgment in personam as against the Montana decree.
All that the plaintiff seeks in this jurisdiction is a permanent injunction acting upon two heirs at law residing in this state and such others as he may be able to serve, enjoining them from receiving shares under the Montana decree.
The heirs residing elsewhere are at liberty to receive their interests under the decree, and the executors can proceed with the due administration of the estate so far as we are advised by this record.
It is manifest that the plaintiff can only secure adequate relief in a court of equity having jurisdiction of the subject-matter and parties or having jurisdiction of all the parties with full power to enforce its decree in personam.
The learned counsel for the plaintiff states that he does not complain of admitting the will to probate, but of the alleged fraudulent agreement and the decree of distribution based thereon. *Page 182 
Nevertheless he fails to ask for an adjudication of plaintiff's rights under the original agreement and of the effect of the alleged fraudulent agreement and the judgment of distribution carrying it out; he demands no decree that shall adjudge the rights of all the parties and enable the legal representatives to wind up and distribute the estate.
This is not an oversight, but is consistent with the theory of the case as argued by appellant's counsel. He says in his final brief: "The decision of this court will be binding only upon those over whom we have obtained our jurisdiction here, but it will be a precedent in the other suits of a similar nature that we have brought in other states for the same purpose." No general adjudication is contemplated, and the course pursued may lead to opposing decrees in different states, and this fact is of itself a good ground for declining to entertain jurisdiction. (Harris
v. Pullman, 84 Ill. 27.)
In this connection the familiar rule is invoked that a court of equity may render a decree in regard to property, real or personal, in another state and in effect stay the execution of a foreign judgment or a judgment recovered in a Federal court.
The foundation of this jurisdiction is the presence of the parties in interest before the court and the opportunity thus afforded to enforce the decree in personam.
Mr. Pomeroy points out this rule with much clearness (Pomeroy's Equity, vol. III, § 1318) as follows, viz.:
"Where the subject-matter is situate in another state or country, but the parties are within the jurisdiction of the court, any suit may be maintained and remedy granted which directly affect and operate upon the person of the defendant and not upon the subject-matter, although the subject-matter is referred to in the decree, and the defendant is ordered to do or to refrain from certain acts toward it, and it is thus ultimately but indirectly affected by the relief granted." The learned author, as illustrating this principle, refers to suits to compel the specific performance of a contract to convey land situate in another state; to enforce express or implied trusts; *Page 183 
to secure relief on the ground of fraud and to obtain a partnership accounting.
The counsel for the plaintiff refers us to the recent case in this court of Stevens v. Central National Bank (144 N.Y. 50) as sustaining this action.
It is true that in the case cited the appellants were enjoined from proceeding with a sale of premises under a decree of the Circuit Court of the United States, but this relief was granted in an omnibus suit, bringing in all parties in interest, and praying to set aside as fraudulent a prior judgment between some of the parties in the Supreme Court of the state of New York, and upon which the decree in the Federal court was founded.
The case cited is an apt illustration of the power of a court of equity, having all the parties before it, to enforce its decree in personam, without attacking the jurisdiction of the United States Circuit Court or questioning the validity of its decree. The court also had jurisdiction of the subject-matter.
The courts in England have gone so far as to hold that it rests in the discretion of the court, having jurisdiction of the parties, to determine whether it will restrain the litigation in a foreign court or refuse the injunction and allow it to proceed.
The question in such a case is how the matter in controversy can be most expeditiously adjusted and the ends of justice obtained. (Bunbury v. Bunbury, 1 Beav. 318; Beckford v.Kemble, 1 Simons and Stuart, 7; Wedderburn v. Wedderburn, 2 Beav. 208.) In Jones v. Geddes (1 Phillips, 724) an injunction granted on a suggestion of fraud to restrain a party resident in England from prosecuting a suit in the Court of Session in Scotland, to enforce a legal security against lands situate in that country, was, on appeal, dissolved, on the ground that, although the remedy afforded by the High Court of Chancery in cases of fraud was more effectual and complete than in the Scotch court, the question between the parties might, upon the whole, be more conveniently litigated and *Page 184 
with a more conclusive result in Scotland than in England. (See, also, 1 High on Injunctions, §§ 106, 107.)
In the case at bar, if the court below had acquired jurisdiction of all the parties, it might even then have been a question addressed to its sound discretion whether it would have retained the cause or required the parties to proceed in the state where a court of competent jurisdiction had entered upon the administration of the estate in controversy. It would have presented the question of the due and orderly administration of justice under the comity of States.
How much stronger is the argument in view of the fact that the court below had not acquired jurisdiction of all the parties and is in no condition to proceed with the trial of the cause.
This is peculiarly a case where the local tribunals should assume jurisdiction; the estate of the deceased is in due course of administration in the Montana Probate Court, and all of the parties in interest hostile to plaintiff have appeared in that proceeding; the decree recites that the estate, in respect of which the probate is applied for, "does not exceed the value of three million dollars," thus disclosing a large amount of property within the jurisdiction.
If it proves to be the fact that the Probate Court has exceeded its jurisdiction in making the decree of distribution on the stipulation of parties, then it is essential that the aid of a local court of equity should be invoked having power to enjoin the execution of the decree and to finally determine the rights of all concerned in the estate as legatees, heirs at law and next of kin, or as assignees, legal or equitable. The fact that the estate would be thus tied up in Montana, where so many of the interested parties have already appeared, renders it very probable that all concerned in the final distribution will be compelled to submit to the jurisdiction if a suit in equity is brought where the subject-matter is located.
It would seem that, in so far as the power to bring about this result rests in the discretion of the court below in assuming or declining jurisdiction, that it should relegate the *Page 185 
parties to the forum best calculated to do full justice to all concerned.
The precise result which the plaintiff seeks to secure in his present selection of remedies is not clear.
There is no allegation that any of the estate has been paid out under the Montana decree; it is not claimed that the demurring defendant is possessed of any portion of the estate. This is not an action to enforce a lien against the fund in the hands of the distributees.
As before pointed out, the plaintiff's object is to secure a perpetual injunction in every state where an heir at law can be found, enjoining him from receiving his share under the Montana decree. Assuming plaintiff is successful in obtaining such an injunction against every heir at law outside of the state of Montana, how much nearer is he to a final determination of this controversy?
Does not the obvious fact remain that resort must be had to a court of equity having full jurisdiction to determine the validity and effect of the original contracts, the fraud as alleged, the rights of all the parties, and to enter a decree of distribution that will protect the executor in winding up the estate?
It seems to me clear that even if it be assumed that the court below was vested with the partial and fragmentary jurisdiction invoked by plaintiff, it would have been contrary to the weight of authority and opposed to the best interests of all the parties to have exercised it.
It is not necessary for the purposes of this case to define the exact limits of the jurisdiction of a court of equity in this state, under the facts alleged, as I prefer to rest this dissent upon the power of the court in the exercise of a sound discretion to decline jurisdiction.
The point is made that under the questions certified for our determination the judgment must be reversed, for the reason that the question as to jurisdiction does not call upon us to consider whether the Supreme Court had the discretion to *Page 186 
refuse to entertain the action under the circumstances. It appears to me that this court cannot under any fair or reasonable interpretation of the provisions of the Code be confined to a strictly categorical answer.
We are called upon to decide whether upon the face of the complaint the court below had jurisdiction of the action, and the interrogatory opens up this question in all its phases.
I am of opinion that the complaint does state a cause of action and that the court below had a limited jurisdiction in a technical sense, but within its discretionary power it could decline to exercise it. This being the legal situation, we cannot assume under the record as it stands that the Supreme Court did not dispose of the case by the exercise of its discretion.
The interlocutory judgment appealed from should be affirmed.
ANDREWS, Ch. J., O'BRIEN and VANN, JJ., concur with MARTIN, J., for reversal; GRAY and HAIGHT, JJ., concur with BARTLETT, J., for affirmance.
Judgment reversed, etc., in accordance with prevailing opinion.